Citation Nr: 0514107	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-20 642	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.  

3.  Entitlement to service connection for anxiety disorder. 

4.  Entitlement to service connection for a panic disorder.  

5.  Entitlement to service connection for traumatic injury to 
include rectal injury, spastic colon, and gastritis.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2005, the veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 

REMAND

The record shows that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
Since the SSA records may be relevant to the veteran's 
claims, the records should be obtained.  

In light of the above, the case is REMANDED for the following 
action:

1.  Follow up the October 2001 request 
for records from January 1979 to January 
1980 from Walter Reed Army Hospital, 
which was referenced in the statement of 
the case.  

2.  Ask the veteran if he has records 
from the Richardson Medical Center prior 
to September 1985. 

3.  Obtain records of hospitalization in 
1988 from the Allentown, Pennsylvania, VA 
facility. 



4.  Obtain SSA records to include the 
medical records supporting the award of 
disability benefits. 

5.  After the above development has been 
completed, if additional evidence is 
submitted, determine whether the medical 
evidence of record is sufficient to 
decide the claims, and, if not, provide 
the appropriate medical examination or 
obtain a medical opinion, if necessary.  
The adjudicate the claims, considering 
38 C.F.R. § 3.304(f)(3).  If any benefit 
sought is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



